             Case 7:18-cv-10204-PMH Document 145 Filed 09/02/20 Page 1 of 1

DANIEL G. ASHBURN, ESQ.                                                 ASHBURN LAW OFFICE LLC
Admitted in Georgia and Israel                                            ATLANTA, GEORGIA • 404-939-1323




September 2, 2020

VIA ECF

Hon. Philip M. Halpern, U.S. District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

           Re:        Indig, et al. v. The Village of Pomona, et al., No. 7:18-cv-10204 (PMH)

Dear Judge Halpern:

       This letter is to provide a second update on behalf of the parties in accordance with the
Court’s August 19, 2020 Minute Entry in this case. Shortly after last week’s update to the Court,
on behalf of Plaintiff Robert Klein, I provided to counsel for Defendants a list of proposed names
and pertinent information for their consideration. Earlier today, I provided to counsel for
Defendants a sample document and suggested points to discuss. We have scheduled a time to
confer at 1:00 p.m. tomorrow to discuss these items.


                                                           Sincerely,




                                                           Daniel G. Ashburn, Esq.
